Citation Nr: 0003919	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-17 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability of the 
peripheral nervous system. 

2.  Entitlement to a higher disability evaluation for 
service-connected porphyria cutanea tarda, currently rated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.  He served in the Republic of Vietnam from January 
to December of 1966.

This appeal arises from rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In December 1996, the RO granted service 
connection for porphyria cutanea tarda, and assigned a 50 
percent evaluation, effective February 3, 1994.  In March 
1997, a notice of disagreement was received in which the 
veteran disagreed with his assigned rating.  A statement of 
the case was issued in April 1997, and in June 1997, a 
substantive appeal was received.  In April 1998, the RO 
denied service connection for peripheral neuropathy, claimed 
as secondary to exposure to Agent Orange, or some other 
herbicide, during service.  A letter from the veteran's 
representative, received that same month, was construed as a 
notice of disagreement.  In May 1998 a statement of the case 
was issued, and a substantive appeal  was received that same 
month.  In January 1997, the RO increased the veteran's 
evaluation for his service-connected porphyria cutanea tarda 
from 50 percent to 70 percent, effective February 3, 1994. 


FINDINGS OF FACT

1.  There is a state of equipoise on the question of whether 
or not the veteran's current disability of the peripheral 
nervous system, variously diagnosed, was manifested within 
one year of his discharge from military service. 

2.  The veteran's service-connected porphyria cutanea tarda 
is not shown to have resulted in pronounced disability with 
aggravation of such symptoms as dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health, or liver definitely enlarged with 
abdominal distention due to early ascites and with muscle 
wasting and loss of strength necessitating frequent tapping.


CONCLUSIONS OF  LAW

1.  Chronic organic disability of the peripheral nervous 
system is presumed to have been incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The criteria for entitlement to an evaluation in excess 
of 70 percent for porphyria cutanea tarda have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in an August 1984 
rating decision denied entitlement to service connection for 
peripheral neuropathy claimed as residual to exposure to 
Agent Orange.  There was no appeal, and the RO's August 1984 
decision became final.  38 U.S.C.A. § 7105(c).  As a general 
rule, there must be new and material evidence presented or 
secured to reopen a claim which is the subject of a prior 
final decision.  38 U.S.C.A. § 5108.  

However, when a provision of law or regulation creates a new 
basis of entitlement to veterans' benefits through the 
liberalization of the requirements for entitlement to 
benefits, a claim under the new law is a claim separate and 
distinct from the claim previously denied prior to the 
liberalizing law or regulation.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993); aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In 
this case, subsequent to the RO's August 1984 decision, 
liberalizing laws and regulations were enacted governing 
claims based on exposure to Agent Orange and other herbicides 
during service.  See, e.g., 61 Fed. Reg. 57,586 (1996) 
(codified at 38 C.F.R. § 3.309(e)).  The veteran is therefore 
considered to have filed a new claim.  


I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy is plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
record includes a medical diagnosis of current disability and 
medical evidence suggesting a link to service.  In this 
regard, the Board points to the various letters from John H. 
Parks, M.D. pertaining to a diagnosis of peripheral 
neuropathy and its etiology as well as 1997 medical records 
from Timothy L. Coleman, M.D. as to a diagnosis of current 
disability. 

At this point the Board observes that in a letter received in 
December 1996, the veteran's representative stated that due 
to psychiatric and physical disabilities, the veteran would 
be unable to report for a VA examination.  Similarly, medical 
reports, including, but not limited to, letters from John H. 
Parks, M.D., dated in September 1988, and January and June of 
1995, and a March 1988 VA examination report, note that the 
veteran has agoraphobia.  The January 1995 letter notes that 
he is "severely phobic of VA physicians and VA hospitals."  
Accordingly, during the course of its adjudication the RO has 
requested and obtained an opinion on the veteran's claim 
without requesting that the veteran be examined.  Under the 
circumstances, it would appear that no useful purpose would 
be served by remanding the case for a VA neurological 
examination.  The record does include, however, numerous 
medical reports and records, and the Board finds that under 
the particular facts of this case that the duty to assist the 
veteran with his service connection claim have been met.  38 
U.S.C.A. § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

Furthermore, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) [Note 2].

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (emphasis added).

While certain presumptions must be considered, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  That is, even if the facts do not show that the 
presumption criteria have been met, service connection can 
still be established if it is shown that a current disability 
is related to service. 

A review of the veteran's written statements shows that the 
veteran asserts that his claim involves a unique and complex 
medical history and that he has peripheral neuropathy which 
is the result of exposure to Agent Orange, or some other 
herbicide, during service.  He further asserts that he had 
strange symptoms, such as rashes, upon his return from 
Vietnam.  The veteran's service records show that he served 
in Vietnam from January to December of 1966, and that his 
awards include the Combat Infantryman Badge.  The claims file 
includes lay statements from the veteran's wife, who asserts 
that the veteran began receiving treatment in 1967, and a 
friend of the veteran, T.D., who asserts that the veteran 
began complaining of tingling and numbness after service in 
Vietnam.

The veteran's service medical records include a separation 
examination report, dated in July 1967, which shows that the 
veteran's neurological system was clinically evaluated as 
normal.  In the accompanying report of medical history, he 
denied ever having neuritis or paralysis.  The remainder of 
the veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving peripheral 
neuropathy or an organic disease of the nervous system. 

Turning first to consideration of the claim under statutory 
presumptions, the Board first points out that there are two 
applicable presumptions, one based on 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) for chronic diseases (which include 
organic diseases of the nervous system) and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) for disease associated with exposure 
to certain herbicide agents (which include acute and subacute 
peripheral neuropathy).  

To the extent that the veteran's claim is based on the 
provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) due to 
exposure to Agent Orange, there is simply no persuasive 
medical evidence showing a diagnosis of acute or subacute 
peripheral neuropathy at any time.  Therefore, although the 
veteran service in Vietnam and the provisions of 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) must be considered in his case, the 
preponderance of the evidence is against finding that 
entitlement is warranted under the presumptive provisions of 
these regulations.  

However, as the veteran was discharged from service in July 
1967, the provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
for chronic diseases would also appear to be applicable in 
light of certain medical evidence to the effect that the 
veteran was treated for neuropathy in 1967.  These 
presumptive provisions for organic diseases of the nervous 
system would apply even if the veteran had not served in 
Vietnam.

The Board initially notes that many items of medical evidence 
are silent with regard to any mention of neuropathy prior to 
about 1972.  Some records suggest that following an 
automobile accident which occurred in July 1972, the veteran 
began receiving treatment for associated symptoms that 
included leg and foot numbness and stiffness and weakness of 
the right arm.  JCMH records show that between 1972 and 1974 
he was hospitalized at least three times for these symptoms.  

However, the record does include a November 1996 letter from 
James C. Johnson, M.D. in which he clearly states that he saw 
the veteran in late 1967 and had peripheral neuropathy (among 
other disorders) at that time.  The Board has also considered 
certain notations in letters from Dr. Parks, to include a 
July 1996 letter, in which he essentially repeats Dr. 
Johnson's opinion.  With regard to Dr. Johnson's opinion, the 
Board notes that his treatment records dated prior to 1996 
were apparently destroyed, with the exception of records 
dated between 1980 and 1983 (some of which are under the ORMC 
letterhead), and three account statements dated in 1983.

With regard to the opinion of Dr. Parks, to the extent that 
he argues that the veteran has had peripheral neuropathy 
since 1966, his opinion is not supported by his own treatment 
records, dated in April 1994, which state that the veteran 
has had a diagnosis of peripheral neuropathy for 15 years 
(i.e., since 1979).  Separate and independent of the 
foregoing, a handwritten note, dated in October 1994, 
indicates that Dr. Parks began treating the veteran in 1986, 
and as there are no actual records of treatment for 
peripheral neuropathy prior to 1980, Dr. Parks' opinion on 
this issue appears to be based on a bare transcription of lay 
history.  Finally, the Board points out that the veteran's 
own statements, dated in March and April of 1984, and a VA 
examination report dated in May 1986, show that the veteran 
reported that his first diagnosis and/or treatment for 
peripheral neuropathy was in 1980.  

To further complicate the matter, the record includes a 
November 1997 medical report from Timothy L. Coleman, M.D. 
showing a diagnosis of anterior motor neuron disease which 
was arrived at after examination and a EMG nerve conduction 
study.  Further, in a subsequent May 1999 letter, Dr. Coleman 
further commented that the veteran had documented motor 
neuron disease.  He also stated that although Dr. Johnson 
described the disease as a peripheral neuropathy, he believed 
that this was the same illness that the veteran had had since 
1966 under the care of Dr. Johnson. 

A review of medical records from Dr. Parks shows that the 
veteran's illness has been regularly described as peripheral 
neuropathy.  However, in an April 1998 opinion, a VA medical 
examiner (after a review of the claims file) commented that 
although the veteran does have symptoms and signs that are 
consistent with peripheral neuropathy, such a finding had not 
been confirmed by the nerve conduction velocity studies done 
so far.  The Board notes here that the VA examiner went on to 
opine that the etiology would be entirely speculative at that 
time.  However, the Board also notes that the examiner was 
commenting in the context of a question regarding an etiology 
possibly due to Agent Orange exposure.  

The issue under consideration is clearly one of some medical 
complexity as demonstrated by the apparent lack of consensus 
as to what medical diagnosis to assign to the veteran's 
neuropathy.  The lack of supporting clinical records during 
the period after service makes an informed resolution of the 
issue even more difficult.  However, against this lack of 
supporting clinical records (and certain ambiguities in the 
opinions of certain doctors), there is a clear statement from 
Dr. Johnson to the effect that he saw the veteran as a 
patient in late 1967 and that he had peripheral neuropathy at 
that time.  Although Dr. Johnson's records have apparently 
been destroyed, this fact alone does not mean the Board can 
totally discount his statement.  When taken together with the 
statement from Dr. Coleman relating the veteran's current 
motor neuron disease to the illness treated by Dr. Johnson in 
1967 (within one year of discharge from service), the Board 
finds that a reasonable doubt has been raised as to whether 
service connection is warranted under the provisions of 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  By law, such reasonable 
doubt must be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 

II.  Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that review of an April 1998 VA report shows that the 
examiner stated that further studies be done to study urinary 
porphyrins, and an elevated GGT.  However, the veteran and 
his representative have indicated that the veteran will not 
agree to such examinations.  Specifically, as previously 
stated, in a letter received in December 1996, the veteran's 
representative stated that due to his psychiatric and 
physical disabilities, the veteran would be unable to report 
for an examination.  Similarly, Dr. Parks has indicated that 
the veteran has agoraphobia and is "severely phobic of VA 
physicians and VA hospitals."  Accordingly, during the 
course of its adjudication the RO has requested and obtained 
an opinion on the veteran's claim without requesting that the 
veteran be examined, and the Board will review the claim on 
the evidence currently of record.  See 38 C.F.R. § 3.655(b) 
(1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in December 1996, the RO determined that 
service connection was warranted for porphyria cutanea tarda 
(PCT), subsequently evaluated as 70 percent disabling.  The 
RO assigned an effective date of February 3, 1994.  
Accordingly, the issue is whether a rating in excess of 70 
percent for PCT is warranted for any period from February 3, 
1994 to the present.   

The veteran's PCT is evaluated as 70 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7312.  Under DC 7312, 
entitled "Liver, cirrhosis of," a 30 percent disability 
rating is warranted where the condition is moderate with 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health.  A 50 percent 
rating is warranted where there are moderately severe 
symptoms with the liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength.  A 70 percent rating is warranted for 
severe cirrhosis with ascites requiring infrequent tapping, 
or recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health.  A 100 percent rating is 
appropriate where the cirrhosis is pronounced with 
aggravation of the symptoms for moderate and severe, 
necessitating frequent tapping.  38 C.F.R. § 4.114, DC 7312.

The claims files contain records from Dr. Smith, Dr. Parks, 
Dr. Gutsgell and a VA examination report, dated in April 
1998.  The Board finds the VA report, dated in April 1998, is 
particularly probative of this issue.  The examiner 
acknowledged a persistently elevated GGT liver enzyme level, 
but also noted that skin biopsy or a definitive work-up for 
abnormal liver function tests were not in evidence.  The 
examiner further noted that the veteran's urinary porphyrin 
levels for the last three years were normal, with no 
demonstrated increase in uroporphyrin levels.  In addition, a 
review of the other  evidence of record does not suggest that 
the veteran's PCT has resulted in pronounced disability with 
aggravation of the symptoms for moderate and severe (i.e., 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health, or liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength) 
necessitating frequent tapping.  Even if the Board accepts 
Dr. Parks' assertion that alternative testing renders tapping 
unnecessary, there is still not ample evidence showing 
pronounced disability in keeping with the criteria set forth 
under Diagnostic Code 7312.  

In reaching this decision, the Board has considered 
statements by Dr. Parks and Dr. Smith that the veteran is 100 
percent disabled due to his PCT.  However, while these 
physicians have placed emphasis on elevated or abnormal liver 
function tests, the fact remains that the diagnostic criteria 
for a 100 percent rating have not been shown.  The Board 
further notes that although Dr. Parks has argued that the 
veteran has severe muscle weakness due to his PCT (see e.g., 
Dr. Parks' letter dated in June 1997), a review of his 
letters shows that he has also argued at tremendous length 
that the veteran is totally disabled due to symptoms of 
peripheral neuropathy and/or AMND which include weakness.  
The issue now under consideration is limited to the degree of 
severity of the service-connected PCT.

In sum, while acknowledging that the veteran's PCT disability 
is severe, the current 70 percent rating contemplates a 
finding of severe disability.  While certain laboratory tests 
reveal elevated readings, the overall diagnostic criteria for 
a 100 percent evaluation are not shown to be met.  

The Board has considered the evidence in view of the 
provisions 38 U.S.C.A. § 5107(b).  However, there is not such 
a state of equipoise of the positive evidence and the 
negative evidence to allow for assignment of a higher rating 
at this time.

Finally, the Board notes a request for extraschedular 
consideration.  It appears that the RO has declined to refer 
the case for such consideration.  There is certainly no doubt 
that the veteran's PCT is severely disabling.  However, the 
Board does not view the schedular criteria to be rendered 
impractical in the present case so as to warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
present case does not show that the rating criteria are 
inadequate to fairly rate the veteran's disability, but 
rather that the evidence currently of record does not show 
that the criteria for a higher rating have been met.  


ORDER

Entitlement to service connection for organic disability of 
the peripheral nervous system is warranted.  To this extent, 
the appeal is granted. 

Entitlement to a disability evaluation in excess of 70 
percent for the veteran's service-connected porphyria cutanea 
tarda is not warranted.  To this extent, the appeal is 
denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

